Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	In view of amended claims filed on 05/18/2021 and further search, Claims 1-20 are allowed over prior art.
            The following is a statement of reasons for the indication of allowable subject matter:    It’s interpreted, the prior art of record either singularly or in proper combination fails to teach a first message comprising an information element indicating a service type or an application identifier of indicating at least one allowed service associated with the always-on PDU session; and sending, by the wireless device via the always-on PDU session, at least one packet of an-the at least one allowed service of the at least one service (claims 1) and sending, by the PCF to the SMF, a third message comprising the at least one restricted service and a parameter indicating the request for the always-on PDU session is granted; sending, by the SMF to the wireless device, a fourth message indicating:a service type or an application identifier of the at least one restricted service(claim  19 and 20)
	Prior art teaches PDU session establishment generally UE requested establishment  of non roaming and roaming.
	However, the prior art references fails to teach the claimed limitation a first message comprising an information element indicating a service type or an application identifier of indicating at least one allowed service associated with the always-on PDU session; and sending, by the wireless device via the always-on PDU session, at least one packet of an-the at least one allowed service of the at least one service (claims 1) and sending, by the PCF to the SMF, a third message comprising the at least one restricted service and a parameter indicating the request for the always-on PDU session is granted; sending, by the SMF to the wireless device, a fourth message indicating:a service type or an application identifier of the at least one restricted service(claim  19 and 20). Therefore, the prior art of record either 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH E DEAN, JR whose telephone number is (571)270-7116.  The examiner can normally be reached on Mon-Fri 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH E DEAN, JR/Primary Examiner, Art Unit 2647